Exhibit 10.28

CADENCE DESIGN SYSTEMS, INC.
SENIOR EXECUTIVE BONUS PLAN
1.
Purpose.

The purpose of the Senior Executive Bonus Plan (the “Plan”) is to motivate and
reward the individual who is serving as the Chief Executive Officer (the “CEO”)
of Cadence Design Systems, Inc. (the “Company”) and the individuals who are part
of the senior executive staff and are designated as participants by the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) to participate in the Plan (collectively, the
“Executives”) in order to improve the Company’s profitability and achieve
established corporate goals of the Company. Under the Plan, an Executive may be
awarded for each fiscal year of the Company, or a portion thereof, a performance
bonus, described in Section 4 hereof, which is intended to constitute
“performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).
2.
Eligibility.

In addition to the CEO, those individuals who are part of the senior executive
staff as determined by the Compensation Committee shall be eligible to
participate in the Plan. Other than the CEO, no person is automatically entitled
to participate in the Plan in any fiscal year, or portion thereof. Participation
in the Plan during any fiscal year, or portion thereof, does not entitle a
participant to participate in the Plan or any similar plan in the future.
3.
Administration of the Plan.

The Plan shall be administered by the Compensation Committee which shall consist
of at least two independent directors of the Company who are intended to satisfy
the requirements of Section 162(m) of the Code. The Compensation Committee shall
have the sole discretion and authority to: (i) administer and interpret the Plan
in accordance with Section 162(m) of the Code as appropriate; (ii) during the
Applicable Period (as defined below), designate participants for any given
performance period; (iii) during the Applicable Period, prescribe the terms and
conditions of any awards granted under the Plan; (iv) adopt rules and guidelines
for the administration of the Plan that are consistent with the Plan; and (v)
interpret, amend or revoke any such rules and guidelines. The “Applicable
Period” for purposes of this Plan means, with respect to any performance period,
a period commencing on or before the first day of the performance period and
ending not later than the earlier of (a) the 90th day after the commencement of
the performance period and (b) the date on which twenty-five percent (25%) of
the performance period has been completed. Any action required to be taken
within an Applicable Period may be taken at a later date if permissible under
Section 162(m) of the Code. The decisions of the Compensation Committee shall in
every case be final and binding on all persons having an interest in the Plan.
4.
Performance Bonus Amounts.

For each fiscal year, the performance bonus amount payable to each Executive
under this Section 4 is intended to constitute performance-based compensation
for purposes of Section 162(m) of the Code and shall be based on a target bonus,
in turn based on one or more relevant performance criteria and the extent to
which targets identified for such criteria are realized. The Compensation
Committee shall, for each fiscal year, approve the target bonus amount for each
Executive, the relevant performance criteria, the respective targets for such
criteria, and the bonus amounts payable depending upon if and the extent to
which such targets are realized, in accordance with the following rules:

        


1





--------------------------------------------------------------------------------



(i)
The relevant performance criteria shall include, either individually or in
combination, applied to the Company as a whole or to individual units thereof,
and measured either absolutely or relative to a designated group of companies or
relative to a pre-established target or a previous year’s results (and in each
case as specified during the Applicable Period, on a GAAP or non-GAAP basis, if
applicable): (a) cash flow (including measures of operating or free cash flow),
(b) earnings per share (diluted or basic), (c) earnings per share from
continuing operations, (d) earnings (including but not limited to earnings
before interest, taxes, depreciation and amortization), (e) return on equity,
(f) total stockholder return, (g) return on capital, (h) return on assets or net
assets, (i) revenue or revenue growth, (j) income or net income, (k) operating
income or net operating income, (l) operating profit or net operating profit,
(m) operating margin, (n) return on operating revenue, (o) market share, (p)
customer loyalty or satisfaction as measured by a customer loyalty or
satisfaction index determined by an independent consultant or expert in
measuring such matters, (q) return on investment, (r) stock price, (s) market
capitalization, (t) cash from operations, (u) product innovation or release
schedule, (v) capital expenditure , (w) working capital, (x) cost of capital,
(y) cost reductions, (z) bookings and segments of bookings such as net product
bookings, (aa) market penetration, and (bb) technology development or
proliferation. With respect to Executives who are not “covered employees” within
the meaning of Section 162(m) of the Code and who, in the Compensation
Committee’s judgment, are not likely to be covered employees at any time during
the applicable performance period or during any period in which an award may be
paid following a performance period, the performance criterion established for
the performance period may consist of any objective or subjective Company-wide,
unit or individual measures, whether or not listed herein.

(ii)
To the extent consistent with Section 162(m) of the Code, the Compensation
Committee (A) may appropriately adjust any evaluation of performance under a
performance criteria to eliminate the effects of charges for restructurings,
discontinued operations, extraordinary items and all items of gain, loss or
expense determined to be extraordinary or unusual in nature or related to the
disposal of a segment of a business or related to a change in accounting
principle all as determined in accordance with the applicable accounting
provisions, as well as the cumulative effect of accounting changes, in each case
as determined in accordance with generally accepted accounting principles or
identified in the Company’s financial statements or notes to the financial
statements, and (B) may appropriately adjust any evaluation of performance under
a performance criteria to exclude any of the following events that occurs during
a performance period: (i) asset write-downs, (ii) litigation, claims, judgments
or settlements, (iii) the effect of changes in tax law or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs and (v) accruals of any amounts for payment under this
Plan or any other compensation arrangement maintained by the Company.

(iii)
As determined by the Compensation Committee, any given performance criterion may
be measured over all or part of the fiscal year. During the Applicable Period,
the Compensation Committee must identify in writing the target bonus, and the
selected performance criteria and targets. If for any fiscal year the
Compensation Committee determines to measure the performance criterion set forth
in Section 4(i) over less than the entire fiscal year, then the performance
bonus for the fiscal year shall be the bonus calculated for such short
performance period or, if more than one performance period per fiscal year is
involved, then the sum of the bonuses calculated separately for each short
performance period ending with or within the fiscal year.




--------------------------------------------------------------------------------



(iv)
The Compensation Committee may in its discretion direct that any performance
bonus be reduced below the amount as calculated above or to decide that no
payment shall be made. Further, the Compensation Committee may in its discretion
increase the amount of compensation otherwise payable to any Executive upon
satisfaction of the designated targets if such Executive is not covered by
Section 162(m) of the Code.

5.
The Payment of Bonuses.

Notwithstanding the foregoing, the maximum aggregate amount payable under this
Plan to any Executive for any fiscal year as a performance bonus shall be
$5,000,000. The bonus or bonuses for a fiscal year (including all short
performance periods ending with or within such year) shall be paid as soon as
practicable following the approval of such bonuses following the end of such
year or short performance period, as the case may be (but in any event no later
than the 15th day of the third month of the calendar year following the calendar
year in which the Executive’s right to payment ceased being subject to a
substantial risk of forfeiture). No performance bonus under Section 4 hereof
shall be paid unless and until the Compensation Committee makes a certification
in writing that the performance criteria and targets have been satisfied as
required by Section 162(m) of the Code. Further, unless otherwise provided in a
written agreement with an Executive, the Executive must be employed by the
Company on the date that bonus payments are distributed for a fiscal year or
short performance period, as the case may be, or have terminated employment
prior to that time solely on account of death or disability. If an Executive is
entitled to payment of a performance bonus under Section 4 hereof, but was not
employed by the Company for the entire fiscal year or short performance period,
as the case may be, he or she may, at the discretion of the Compensation
Committee, receive a prorated amount of the bonus amount payable as though he or
she were employed for the entire year determined as follows: (i) if the
performance period for such bonus is the entire fiscal year, the full year bonus
amount shall be multiplied by a fraction, the numerator of which is the number
of days the Executive was employed by the Company during the fiscal year and the
denominator of which is the number of days in the entire fiscal year; or (ii) if
the bonus for the fiscal year represents the bonus or sum of bonuses computed
separately for each short period within the fiscal year, then the bonus
otherwise payable for each short period shall be multiplied by a fraction, the
numerator of which is the number of days the Executive was employed by the
Company during such short period and the denominator of which is the total
number of days in such short period.
6.
Amendment and Termination.

Subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) of the Code, the Compensation
Committee may terminate the Plan at any time, for any and no reason, and may
also amend the Plan in order to reduce the amount of any Executive’s bonus
payments at any time, for any or no reason.
7.
Cadence Design Systems, Inc. Clawback Policy.

All amounts earned under the Plan and paid on or after January 1, 2010 are
subject to the Cadence Design Systems, Inc. Clawback Policy as in effect from
time to time, a current copy of which may be requested from the Company at any
time, and the terms and conditions of which are hereby incorporated by reference
into this Plan.



--------------------------------------------------------------------------------



8.
Section 409A of the Code.

To the extent applicable, it is intended that this Plan and any awards granted
hereunder either be exempt from the requirements of, or else comply with the
requirements of, Section 409A of the Code and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Any provision that would cause any
award granted hereunder to incur additional taxes under Section 409A of the Code
shall have no force or effect until amended to comply with Section 409A of the
Code, which amendment may be retroactive to the extent permitted by Section 409A
of the Code.
9.
No Right to Employment, Reelection or Continued Service.

Nothing in this Plan or a bonus granted hereunder shall interfere with or limit
in any way the right of the Company to terminate any participant’s employment,
service on the Board of Directors or service for the Company at any time or for
any reason not prohibited by law, nor shall this Plan or a bonus granted
hereunder itself confer upon any participant any right to continue his or her
employment or service for any specified period of time. Neither a bonus awarded
hereunder nor any benefits arising under this Plan shall constitute an
employment contract with the Company.
10.
Unfunded Plan.

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their bonus awards, if
any. If the Compensation Committee or the Company chooses to set aside funds in
a trust or otherwise for the payment of bonuses under the Plan, such funds shall
at all times be subject to the claims of the creditors of the Company in the
event of its bankruptcy or insolvency.
11.
Governing Law.

The Plan and each award hereunder, and all determinations made and actions taken
pursuant thereto, to the extent not otherwise governed by the Code or the laws
of the United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.



